Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/2021 has been entered.
Response to Arguments
Applicant’s arguments have been considered but are not persuasive.
Applicant argues that none of the references disclose adjusting, based on applying image processing to the first image according to first setting associated with the first user and second setting information associated with a second user, a facial expression of the first user included in the first mage to an adjusted facial expression of the first user included a second different than the first image. The examiner respectfully disagrees. Suzuki discloses in [0047], that the received image is executed within a face authentication process. This is interpreted as applying image processing on the first image. The applicant stats that Suzuki is silent on the Authentication process. The examiner respectfully disagrees. Suzuki teaches in [0092], that the face authentication process is realized by an existing technique. One of ordinary skilled in the art understands that facial authentication relies on biometric characteristics of an individual 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 10-24 rejected under 35 U.S.C. 103 as being unpatentable over US 20150061824 A1-Suzuki et al (hereinafter referred to as “Suzuki”), in view of US 20140191928 A1-Kobayashi.
Regarding claim 1, Suzuki discloses an information processing apparatus (Fig. 1)comprising:
a communication unit ([0052], Fig 2, element 13), configured to perform communication with an external device via a network to receive from the external device ([0028], wherein head mounted devices and servers are connected via network; [0031], wherein head mount device can connect to network via wireless communication network; [0032], head mount device may connect to a terminal device using radio communication and may connect to network via connected to terminal device; [0056]); [0045], wherein head mount 60 acquires image and transmits to server, I.E. server (communication device) receives an image from an external device (head mount first image associated with a first user ([0038] discloses receiving an image from head mount 10, interpreted as first user; [0044], head mount device acquires an image) and 
a control unit ([0052], Fig. 2, element 14) configured to adjust, based on  applying image processing to the first image according to first setting associated with the user and the second setting information associated with a second user([0047], that the received image is executed within a face authentication process. This is interpreted as applying image processing on the first image. Suzuki teaches in [0092], that the face authentication process is realized by an existing technique. One of ordinary skilled in the art understands that facial authentication relies on biometric characteristics of an individual to verify those individuals. The characteristics of the individuals are interpreted as the settings associated with the users. In fact, it would be obvious that each user within a head display would be in a particular setting in order to operate the device. Therefore, the authentication would be based on settings associated with the users. Furthermore, [0055] discloses acquiring biosensor values that generate an emotional score. The biosensor captures the movement of the user and specify the range within the subject image. These are all examples of image processing. Suzuki discloses in [0094], that an updating unit updates user ID information, which is interpreted as an image, which is based on the face authentication process. Also see, [0037-[0038], [0047]; [0057-0061]), a facial expression of the first user included in the first mage to an adjusted facial expression of the first user included a second different than the first image (In addition, Fig 8 of Suzuki discloses an adjusted relaxed state facial expression to an excited facial expression of the first user. Moreover, Kobayashi discloses adjusting the first image to a second image different than the first image based on applying imaging processing to the first image). and
control presentation of the second image to the second user (wherein [0029], discloses head mount device 60 has same function as the head mount 10. 
Wherein the communication unit and the control unit are each implemented via at least one processor ([0189-0190], computer)
Suzuki fails to disclose in detail to adjusting, the first image to a second image different than the first image
However, in the same field of endeavor, Kobayashi discloses adjusting, based on applying image processing to the first image according to first setting associated with the first user and second setting information associated with a second user, the first image to a second image different than the first image Kobayashi discloses adjusting the first image to a second image different than the first image based on applying imaging processing to the first image. Kobayashi discloses in [0060], digital image is input through the communication interface 185 in fig. 3, a resolution conversion process in performed on the image. This conversion process is equivalent to applying an image processing to the first image. Based on this conversion process (adjusting), the examiner notes that the conversion transforms a first image into a different second image. In addition, Kobayashi discloses in [0112], that updating process contains a configuration where a user performs a setting. The updating process selects information according to the setting. This is interpreted as the image processing being applied according to settings associated to users).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Suzuki to disclose adjusting, based on applying image processing to the first image 
Regarding claim 2, Suzuki discloses the information processing apparatus according to claim 1, wherein at least one of the first setting or the second setting is determined according to an estimation result of a facial expression or an emotion of the first u s e r (Fig. 8 shows emotional states).
Regarding claim 3, Suzuki discloses the information processing apparatus according to claim 1, wherein the communication unit ([0052], Fig 2, element 13), is further configured to perform communication with  external devices via the predetermined network ([0028], wherein head mounted devices and servers are connected via network; [0031], wherein head mount device can connect to network via wireless communication network; [0032], head mount device may connect to a terminal device using radio communication and may connect to network via connected to terminal device) to receive first images associated with first users(([0038] discloses receiving an image from head mount 10, interpreted as first user; [0044], head mount device acquires an image)  wherein the second setting is set for each of the first users (Fig. 8 shows set settings).
Regarding claim 4, Suzuki discloses the information processing apparatus according to claim 1, wherein each of the first setting and the second setting includes information regarding an application amount of the image processing (according to instant applicant’s publication, [0063], an application amount is a degree, 
Regarding claim 5, Suzuki discloses the information processing apparatus according to claim 4, wherein an application amount of the image of processing for generating the second image on a basis the first image is determined according to the application amount of the image processing based on the first setting and the application amount of the image processing based on the second setting ([0073-74]).
Regarding claim 6, Suzuki discloses the information processing apparatus according to claim 4, wherein the application amount of the image processing based on the second setting is controlled according to a predetermined limit value ([0073-74] shows limit values).
Regarding claim 7, Suzuki discloses the information processing apparatus according to claim 4, wherein the application amount of the image processing based on at least one of the first setting or the second setting is controlled according to a user input from a user corresponding to the setting ([0189], input-output interface).
Regarding claim 8, Suzuki discloses the information processing apparatus according to claim 4, wherein the application amount of the image processing based on at least one of the first setting or the second setting is controlled according to a detection result of a predetermined state or situation ([0073-0074]).
Regarding claim 10, Suzuki discloses the information processing apparatus according to as the claim 1, wherein the control unit performs, control, control to present the second image to the second user via a predetermined output unit (Fig 2, element 19).
Regarding claim 11, Suzuki discloses the information processing apparatus according to claim 10, further c comprising: an image processing unit configured to generate the second image by applying image processing based on the second setting to a third image generated by applying the image processing based on the first setting to the first image, the third image being transmitted from an external-device via the network ([0037-[0038], [0047]; [0057-0061], Fig. 7-8)).
Regarding claim 12, Suzuki discloses the information processing apparatus according to claim 11, further comprising: an estimation unit configured to estimate a facial expression or an emotion of the first user on a basis of a result of analysis processing by applying the analysis processing to the third image, wherein the image processing unit generates the second image by applying the image processing to the third image on a basis of the second setting determined according to the estimation result of the facial expression or the emotion of the first user ([0096-97]); and the estimation unit is implemented via at least one processor (([0189-0190], computer).
Regarding claim 13, Suzuki discloses the information processing apparatus according to claim 12, wherein the image processing unit acquires information indicating the estimation result of the facial expression or the emotion of the first user from the external device via the network, and generates the second image by applying the image processing to the third image on a basis of the second setting determined according to the estimation result ([0096-0097]).
Regarding claim 14, Suzuki discloses the information processing apparatus according to 5 c1aim 10, further comprising an image processing unit configured to generate the second image by applying the image processing based on the first setting and the second setting based on information given notification from an external device to the first image transmitted from the external device via the network ([0035], fig. 8); wherein the image processing unit is implemented via atleast one processor (([0189-0190], computer).
Regarding claim 15, Suzuki discloses the information processing apparatus according to claim 1, wherein the control unit performs, as the control, control to transmit the second image to an external device associated with the second user via the network ([0035 and 0046]).
Regarding claim 16, Suzuki discloses the information processing apparatus according to claim 15, further comprising: an image processing unit configured to generate the second image by applying the image processing on a basis of the first setting and the second setting to the first image, wherein the control unit transmits the generated second image to the external device associated with the second user ([0037-[0038], [0047]; [0057-0061], Fig. 7-8)); wherein the image processing unit is implemented via at least one processor (([0189-0190], computer).
Regarding claim 17, Suzuki discloses the information processing apparatus according to claim 16, wherein the first setting and the second setting are determined according to information indicating an estimation result of a facial expression or an emotion of the first user given in notification via the network from an external device associated with the first user ([0035], fig. 8).
Regarding claim 18, Suzuki discloses the information processing apparatus according to claim 16, further comprising: an estimation unit configured to estimate a facial expression or an emotion of the first user on a basis of information indicating a detection result by a predetermined detection unit, the information being given in notification via the network from an external device associated with the first user, wherein the first setting and the second setting are determined according to the estimation result ([0037-[0038], [0047]; [0057-0061], Fig. 7-8)); the estimation unit is implemented via at least one processor (([0189-0190], computer).
Regarding claim 19, Suzuki discloses the information processing apparatus according to claim 15, further comprising: an image processing unit configured to generate the second image by applying the image processing based on the second setting to the third image generated by applying the image processing based on the first setting to the first image, wherein the control unit transmits the generated second  image to the external device associated with the second user ([0100-0101]) and the image processing unit is implemented via at least one processor (([0189-0190], computer).
Regarding claim 20, Suzuki discloses the information processing apparatus according to c1aim 1, further comprising: an image processing unit configured to generate a third image by applying the image processing based on the first setting to the first image, wherein the control unit performs, as the control, control to transmit the generated third image as data for generating the second image to an external device via the network ([0100-0101], fig. 8)); and the image processing unit is implemented via at least one processor (([0189-0190], computer).
Regarding claim 21, Suzuki discloses the information processing apparatus according to claim 1, wherein the information processing apparatus is an apparatus associated with the first user, and the control unit performs, as the control, control to transmit at least one of the first image or information regarding the first setting as data for generating the second image to an external device via the network ([0100-0101]).
Regarding claim 22, Suzuki discloses the information processing apparatus according to claim 1, wherein the first image is an image in which a face of the first user is presented ([0108], identifying face of user).
Regarding claim 23, analyses are analogous to those presented for claim 1 and are applicable for claim 23.
Regarding claim 24, analyses are analogous to those presented for claim 1 and are applicable for claim 24.
Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over US 20150061824 A1-Suzuki et al (hereinafter referred to as “Suzuki”), in view of US 20140191928 A1-Kobayashi, in view of US 20150042749 A1-Homma.
Regarding claim 9, Suzuki discloses the information processing apparatus according to claim 4 (See claim 4).

However, in the same field of endeavor, Homma discloses wherein the application amount of the image processing based on at least one of the first setting or the second setting is controlled according to diversity information regarding at least one of a culture, a race, a nationality, a gender, or an age ([0107]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Suzuki and Kobayashi to disclose wherein the application amount of the image processing based on at least one of the first setting or the second setting is controlled according to diversity information regarding at least one of a culture, a race, a nationality, a gender, or an age as taught by Homma, to communicate more smoothly ([0042]).
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175.  The examiner can normally be reached on M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487